Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2. The amendment filed on November 18, 2021 has been received and made of record. In response to Non-Final Office Action on August 18, 2021, claims 39, 41, 47, 54 and 55 are amended of which claims 39, 47 and 54 are independent claims. Applicants maintained dependent claims 40, 42-46, 48-53 and 55-58. NO claim has been cancelled or added as new claim after the Non-Final Office Action. Therefore, claims 39-58 are pending for consideration.

Terminal Disclaimer

3.	The terminal disclaimer filed on February 01, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents NO. US 10,853,614 B2, US 10,402,617 B2, and US 9,922,229 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

4. 	Claims 39-58 are allowed.

Claim 39: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim limitations/ features,”-----, a spring plate positioned below the cap and configured to resist movement of the cap in response to the touch input and deform out of plane in response to the cap moving from the undepressed position to the depressed position(figs.2A-4 and related text, Specification submitted on 11/18/2020)” with all other limitations cited in independent claim 39.

Claim 47: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim limitations/features,”-----, a spring plate positioned below the cap and configured to bend inward in respect to the press input and to maintain cap in an undepressed position in response to the touch input (figs.2A-4 and related text, Specification submitted on 11/18/2020)” with all other limitations cited in independent claim 47.

Claim 54: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim limitations/ features,”-----, the spring plate is configured to resist movement of the cap to maintain the cap in the undepressed position and the biometric sensor is configured to detect a fingerprint; and in response to a user press, a portion of the spring plate is configured to bend away from the cap to allow the cap to move to the depressed position and the compressible switch is configured to detect movement of the cap(figs.2A-4 and related text, Specification submitted on 11/18/2020)” with all other limitations cited in independent claim 54.

[LIU et al.(US 2016/0337559 A1) teaches a laptop computing device comprising: an upper portion(fig.4) comprising a display(display device 240, fig.4); a hinge(fig.4); a lower portion(fig.4) coupled to the upper portion by the hinge(tow hinges as shown in fig.4); and a keyboard coupled to the lower portion and comprising a set of depressible keys(fig.4) including a depressible power button(multifunctional power button 110, fig.4) comprising: a cap(fig.3) configured to receive a touch input and a press input(pressed action, Para-35), the cap configured to move from an undepressed position to a depressed position in response to the press input(Para-36); a biometric sensor(fingerprint recognition sensor 470, fig.3, Para-35) positioned below the cap(cover at 444) and configured to obtain fingerprint information in response to (Para-38), the laptop computing device configured to authorize a function in response to the fingerprint information corresponding to stored information associated with an authorized user(S510, fig.5, Para-41, 43); and a compressible switch(power switch 112, fig.3) positioned below the biometric sensor and configured to detect the press input(Para 29-31, 33).

In a similar field of endeavor, Castaneda et al.(US 2008/004 9980 A1) teaches a button with integrated biometric sensor comprising a cap(cover 330, fig.3, Para-37) configured to receive a touch input and a press input(Para-43). 

None of LIU or Castaneda, alone or in combination, provides the motivation to fairly teach or suggest the applicants’ claim limitations mentioned above].

Claims 40-46, 48-53, and 55-58 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692